Per Curiam,
Plaintiff’s right to recover in this case depended on questions of fact which were for the exclusive consideration of the jury; and they were accordingly submitted to them by the learned president of the common pleas with full, clear, well guarded *342and accurate instructions, under which they rendered a'Verdict that has impliedly settled every material question of fact in plaintiff’s favor. There appears to be no error in any of the court’s rulings or instructions. The case was ably and accurately tried and the judgment entered on the verdict should not be disturbed.
Judgment affirmed.